


116 HR 2033 IH: To release to the State of Arkansas a reversionary interest in Camp Joseph T. Robinson.
U.S. House of Representatives
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2033
IN THE HOUSE OF REPRESENTATIVES

April 2, 2019
Mr. Hill of Arkansas (for himself, Mr. Crawford, Mr. Womack, and Mr. Westerman) introduced the following bill; which was referred to the Committee on Armed Services

A BILL
To release to the State of Arkansas a reversionary interest in Camp Joseph T. Robinson.

 
1.Release of reversionary interestThe United States releases to the State of Arkansas the reversionary interest described in sections 2 and 3 of the Act entitled An Act authorizing the transfer of part of Camp Joseph T. Robinson to the State of Arkansas, approved June 30, 1950 (64 Stat. 311, chapter 429), in and to the surface estate of the land constituting Camp Joseph T. Robinson, Arkansas, which lies in a part of Section 35, Township 3 North, Range 12 West, Pulaski County, Arkansas, consisting of approximately 141.52 acres.   